Name: Regulation (EEC) No 740/75 of the Council of 18 March 1975 amending Regulation (EEC) No 804/68 as regards the conditions for the granting of aid for the private storage of Grana Padano and Parmigiano Reggiano cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 3 . 75 Official Journal of the European Communities No L 74/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 740/75 OF THE COUNCIL of 18 March 1975 amending Regulation (EEC) No 804/68 as regards the conditions for the granting of aid for the private storage of Grana Padano and Parmigiano Reggiano cheeses HAS ADOPTED THIS REGULATION : Article 1 The text of Article 8 (3) (a) and (b) of Regulation (EEC) No 804/68 is replaced by the following : '(a ) Grana Padano cheese at least nine months old ; (b) Parmigiano Reggiano cheese at least 15 months old ' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ; Whereas Article 8 (3 ) of Regulation ' (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 465/75 (2 ), makes the granting of aid for the private storage of Grana Padano and Parmigiano Reggiano cheeses subject to certain conditions as to maturity ; Whereas , in view of the changes which have occurred in production and maturing techniques, the stipulated minimum age should be lowered , Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be applicable as from 1 April 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1975 . For the Council The President R. RYAN (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 52, 28 . 2 . 1975, p . 8 .